Allowance notice
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 5/26/21.
2.    The instant application is a continuation in part of 15/994,335, filed on 05/31/2018 claiming priority from provisional application 62513111, filed on 05/31/2017.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/8/21 was filed after the mailing date of the Non-Final rejection on 2/26/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	It is in the examiner’s opinion the arts of the record including the cited arts in the IDS, taken alone or in combination do not specifically teach the combination steps of instant claim 1.

Claim status
4.    In the claim listing of 5/26/21 claims 1-15 are pending in this application and are under prosecution. Claims 16-23 are canceled.




Withdrawn Rejection and Response to the Remarks
5.	The previous ODP rejection over claims 16-23 of ‘335 copending application has been withdrawn in view of electronically filing the terminal disclaimer on 5/26/21 and its acceptance by the office on the same day.

Examiner’s comment
6.	Claims 1-15 are presented in the same order as presented by the applicant.

Conclusion
7.	Claims 1-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634